Annual Shareholder Meeting April 17, 2012 Exhibit 99.1 2 Safe Harbor Statement This presentation includes “forward-looking statements” within the meaning of Section 27A of the Securities Act and Section 21E of the Securities Exchange Act of 1934, as amended, regarding, among other things, our business strategy, our prospects and our financial position.These statements can be identified by the use of forward-looking terminology such as “believes,” “estimates,” “expects,” “intends,” “may,” “will,” “should,” “could,” or “anticipates” or the negative or other variation of these similar words, or by discussions of strategy or risks and uncertainties.These statements are based on current expectations of future events. If underlying assumptions prove inaccurate or unknown risks or uncertainties materialize, actual results could vary materially from the Company’s expectations and projections.Important factors that could cause actual results to differ materially from such forward-looking statements include, without limitation, risks related to the following: qIncreasing competition in the communications industry; and qA complex and uncertain regulatory environment. A further list and description of these risks, uncertainties and other factors can be found in the Company’s SEC filings which are available online at www.sec.gov, www.shentel.com or on request from the Company.The Company does not undertake to update any forward-looking statements as a result of new information or future events or developments 3 Use of Non-GAAP Financial Measures Included in this presentation are certain non-GAAP financial measures that are not determined in accordance with US generally accepted accounting principles.These financial performance measures are not indicative of cash provided or used by operating activities and exclude the effects of certain operating, capital and financing costs and may differ from comparable information provided by other companies, and they should not be considered in isolation, as an alternative to, or more meaningful than measures of financial performance determined in accordance with US generally accepted accounting principles.These financial performance measures are commonly used in the industry and are presented because Shentel believes they provide relevant and useful information to investors.Shentel utilizes these financial performance measures to assess its ability to meet future capital expenditure and working capital requirements, to incur indebtedness if necessary, return investment to shareholders and to fund continued growth.Shentel also uses these financial performance measures to evaluate the performance of its businesses and for budget planning purposes. Annual Shareholder Meeting April 17, 2012 4 Web Maps Shopping Music Video 6 PCS Subscriber Growth History 7 Total Change in Stock Price Note:Adjusted for stock splits and as of the end of year close. 8 Total Change in Dividends per Share Note:Adjusted for stock splits. 9 Earle MacKenzie COO and EVP 10 Key Operational Results - Wireless PCS Retail Subscribers (000s) 11 Key Operational Results - Wireless PCS Net Additions 12 How Does Shentel’s Wireless Compare? 2011 Results (in thousands) Verizon AT&T Sprint Shentel US Cellular Alltel (ATNI) T- Mobile nTelos Covered POPs 2011 Net Adds or (Loss) 54 Total Subs Penetration 36.4% 33.0% 19.8% 17.3%. 12.6% 12.9% 12.4% 7.0% Note:All metrics include wholesale subscribers. 13 Key Operational Results - Wireless PCS Gross Billed Data & Voice 14 Investing in the Future qKeeps Shentel’s network aligned with Sprint’s qAllows Shentel to remain competitive with Verizon and AT&T qImprove customers’ experience qProvide 4G LTE service in entire coverage area qProvide better in building and overall coverage qGives Shentel potential to leverage investment qConvert existing iDEN customers to our network 15 Profile of the Sprint Nextel Relationship - Postpaid qContract ØInitial term to 2024 ØTwo 10 year renewals ØDefined exit value based on DCF qNet Service Fee of 12% (14% maximum): ØBilling ØCustomer care ØLong distance ØTravel/Roaming ØNational channel handset subsidies qAccess to Additional Spectrum ØG Block - PCS Ø800Mhz - iDEN qManagement Fee of 8% (Fixed for life of contract) ØSpectrum ØBrand ØNational platform ØAccess to Sprint vendors on similar terms 16 Network Vision - 2012 & 2013 qPlan to upgrade 274 cell sites in 2012 and the remaining 236 in 2013 including: ØMulti-modal base station at each site ØExpanded backhaul capacity ØLTE in the PCS G-block ØVoice service in the 800Mhz block qExpect to launch LTE as early as Q3 2012 17 Cable Service Areas 18 Cable Revenue Generating Units (in thousands) 19 How Does Shentel Cable Compare? * Industry Averages are from SNL Kagan's estimate of U.S. totals. 20 Why Cable has a Competitive Advantage qIssues with the Local Telephone Company ØLimits of DSL - Is it the new dial up? ØRequires significant capital investment to offer comparable ØLoss of cash flow from shrinking voice service ØLong-term pricing advantages as access revenues decrease ØBundling of satellite video with their voice and DSL qIssues with Satellite - Dish/DirecTV ØBundling of telco DSL and voice with their video ØSatellite internet is fast but has limited capacity ØNo local presence 21 Shentel’s Cable Advantage qWe know Telephone - Our primary competitor ØNeeds to spend lots of capital to match our service ØUnfavorable changes in economics qOwn/control our backbone fiber network qOwn our telephone switch qRegional focus on small markets 22 Investing in the Future - CapEx Spending (in millions) 23 Adele Skolits CFO and VP of Finance 24 2011 Financial Highlights Net Income (in millions) Net Income from Continuing
